DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai (JP 2000040762).
Considering claim 1, Hirai (Figures 4a-4b) teaches an electronic component comprising: a base member (41a + paragraph 0033) having a first surface (top surface); an electronic element (40a + paragraph 0033) mounted on the first surface of the base member; a lid member (42a + paragraph 0033); a bonding member (44a + paragraph 0033) bonding the lid member to the base member so as to hermetically seal (paragraphs 0033-0035) the electronic element between the base member and the lid member, wherein the bonding member is made of an insulating material (paragraph 0033) containing a first metal (paragraph 0027), wherein the lid member has an outermost layer (42bf + paragraph 0035) on at least a surface of the lid member facing the base member and wherein the outermost layer of the lid member has a solid 
Considering claim 2, Hirai (Figures 4a-4b) teaches wherein the solid solution layer is a solid solution diffused layer formed from the first metal of the bonding member (42bf + paragraphs 0027 + 0035).
Considering claim 3, Hirai (Figures 4a-4b) teaches wherein the solid solution layer is in a region of the outermost layer of the lid member which contacts the bonding member (42bf + paragraph 0035).
Considering claim 4, Hirai (Figures 4a-4b) teaches wherein the electronic element is a piezoelectric vibrator (paragraph 0037).
Considering claim 7, Hirai (Figures 4a-4b) teaches wherein the insulating material is a glass material (paragraph 0051).
Considering claim 8, Hirai (Figures 4a-4b) teaches wherein the bonding member is a lead free material (paragraph 0051).
Considering claim 14, Hirai (Figures 4a-4b) teaches wherein the base member has a flat plate shape (41a + paragraph 0033).
Considering claim 15, Hirai (Figures 4a-4b) teaches wherein the first metal is silver (42bf + paragraph 0035).
Considering claim 16, Hirai (Figures 4a-4b) teaches wherein the second metal is gold (42af + paragraph 0035) or palladium.
Considering claim 17, Hirai (Figures 4a-4b)) teaches a method of manufacturing an electronic component, the method comprising: preparing a base member (41a + paragraphs 0033-0035) with an electronic element mounted (40a + paragraphs 0033-
Considering claim 18, Hirai (Figures 4a-4b) teaches wherein the solid solution layer is formed in a region of the outermost layer (42bf + paragraph 0035) of the lid member which contacts the bonding member (44b + paragraph 0033).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (JP 2000040762) and in view of Takahashi (PG Pub 20140240905).
Considering claim 5, Hirai teaches the electronic component as described above.
However, Hirai does not teach wherein an inner space define between the base member and the lid member has a pressure lower than an atmospheric pressure.
Takashi teaches an inner space define between the base member and the lid member has a pressure lower than an atmospheric pressure (paragraph 0049).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date to include an inner space define between the base member and the lid member has a pressure lower than an atmospheric pressure into 
Considering claim 6, Takashi teaches wherein an inner space defined between the base member and the lid member is a vacuum (paragraph 0049).
Considering claim 9, Takashi (Figure 2) wherein the bonding member is in a shape of fillet (50 + paragraph 0049).
Considering claim 19, Takashi teaches wherein the bonding member is hardened in a pressure state that is lower than an atmospheric pressure (paragraph 0049).
Considering claim 20, Takashi teaches wherein the bonding member is hardened in a vacuum state (paragraph 0049).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (JP 2000040762) and in view of Yoshihiro (JP 2001156197).
Considering claim 10, Hirai teaches the lid member as described above.
However, Hirai does not teach wherein the lid member includes a base layer and a buffer layer between the base layer and the outermost layer.
Yoshihiro (Figure 6A) teaches wherein the lid (16 + paragraph 0030) member includes a base layer (16b) and a buffer layer (16a) between the base layer and the outermost layer (16b + bottom + paragraph 0020).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date to include the lid member includes a base layer and a buffer layer between the base layer and the outermost layer into Hirai’s device for the benefit of providing an insulating package with a conductive cap can be grounded with low resistance.
Considering claim 11, Hirai (Figure 1) teaches wherein the base layer of the lid member is made of a metal (12 + paragraph 0020).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (JP 2000040762) and in view of Ariji (PG Pub 20130106247).
Considering claim 12, Hirai teaches the lid member as described above.
However, Hirai does not teach wherein the lid member has a recessed shape open to the first surface of the base member.
Ariji (Figures 1-2) teaches the lid member (110 + paragraph 0033) has a recessed shape (111 + paragraph 0033) open to the first surface of the base member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the lid member has a recessed shape open to the first surface of the base member into Hirai’s device for the benefit of covering and providing extra space for the electronic component.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (JP 2000040762), in view of Ariji (PG Pub 20130106247) and in view of Yuichi (JP 2000134055).
Considering claim 13, Hirai in view of Ariji teaches the electronic component as described above.
However, Hirai in view of Ariji does not teach the lid member has a flange portion extending from an opening edge of the lid member in a direction away from the center of the lid member.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the lid member has a flange portion extending from an opening edge of the lid member in a direction away from the center of the lid member into Hirai’s device for the benefit of sealing the lid to the substrate and manufacturing at a low cost.
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 03 March 2021, with respect to the rejection(s) of claim(s) 1 under Hirai have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the examiner has found a different embodiment from Hirai which teaches the applicant’s claimed limitations.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837